Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50560 UPSNAP, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-0118697 (IRS Employer identification No.) 134 Jackson Street, Suite 203, P.O. Box 2399, Davidson, North Carolina 20836 (Address of Principal Executive Offices) (704) 895-4121 (Issuer’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of The Exchange Act) Yes [] No [X] State the number of shares outstanding of each of the issuers’ classes of common equity, as of the latest practicable date: Class of Stock Outstanding May 10, 2008 Common Stock ($.001 par value) 23,370,324 Transitional Small Business Disclosure Format (Check one): Yes [] No [X] Table of Contents UPSNAP, INC. FORM 10-QSB For the Quarter ended March 31, 2008 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheet – March 31, 2008 (unaudited) 2 Statements of Operations – Three and Six Months Ended March 31, 2008 and 2007 (unaudited) 3 Statements of Stockholders’ Equity - (unaudited) 4 Statements of Cash Flows – Six months Ended March 31, 2008 and 2007 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. Management’s Discussion and Analysis 16 ITEM 3A(T). Controls and Procedures 32 PART II – OTHER INFORMATION ITEM 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 33 ITEM 6. Exhibits 33 Signatures 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UPSNAP, Inc. CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2008 and SEPTEMBER 30, 2007 UNAUDITED March 31, 2008 September 30, 2007 ASSETS Current Assets Cash $ 36,112 $ 19,382 Accounts receivable 95,920 296,499 Other current assets 6,827 17,813 TOTAL CURRENT ASSETS 138,859 333,694 PROPERTY & EQUIPMENT (Note F) Computer and office equipment 173,742 173,742 Accumulated Depreciation (107,757 ) (92,631 ) NET PROPERTY & EQUIPMENT 65,985 81,111 OTHER ASSETS Other intangibles (Note J) - 756,584 Goodwill (Note J) - 4,916,418 Security deposits 1,116 1,116 TOTAL ASSETS $ 205,960 $ 6,088,923 LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 251,428 $ 252,566 Total Other Current Liabilities 15,732 7,436 TOTAL CURRENT LIABILITIES 267,160 260,002 LONG TERM LIABILITIES Note Payable (Note H) - 113,500 Total Long Term Liabilities - 113,500 TOTAL LIABILITIES 267,159 373,502 Commitments (Note G) STOCKHOLDERS' EQUITY Common stock, par value $0.001, 97,500,000 authorized, 23,370 22,720 issued and outstanding 23,370,324 shares at March 31, 2008 Additional paid-in capital 8,901,545 8,769,194 Accumulated deficit (8,986,115 ) (3,076,493 ) TOTAL STOCKHOLDERS' EQUITY (61,200 ) 5,715,421 TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ 205,960 $ 6,088,923 The accompanying notes are an integral part of these unaudited financial statements 2 Table of Contents UPSNAP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED MARCH 31, 2 UNAUDITED Three Months Ended March 31, Six Months Ended March 31, 2008 2007 2008 2007 SALES AND COST OF SALES Advertising Revenue $ 17,877 $ 4,704 $ 45,881 $ 8,216 Revenue Share 95,383 226,196 277,792 472,255 Other 14,500 - 14,500 1,032 Total Sales 127,760 230,900 338,173 481,503 Cost of Sales 48,380 133,724 146,154 260,374 Gross Profit 79,380 97,176 192,019 221,129 OPERATING EXPENSES Product development 25,629 82,573 48,014 168,648 Sales and marketing expenses 18,807 8,928 37,185 37,804 General and administrative 172,849 220,785 424,327 622,599 Merger costs 307,215 307,215 Stock based compensation 118,964 24,798 133,001 48,134 Impairment of Goodwill 4,677,862 - 4,677,862 - Impairment of Intangible Asets 588,455 - 588,455 - Total Expense 5,909,781 337,084 6,216,059 877,185 Net operating income (5,830,401 ) (239,908 ) (6,024,040 ) (656,056 ) Other income and expense Gain on extinguishment of debt (Note H) - - 113,500 - Gain on sale of assets 918 918 Interest income - 0 - 127 Net Other Income 918 0 114,418 127 NET LOSS $ (5,829,483 ) $ (239,908 ) $ (5,909,622 ) $ (655,929 ) Net loss per share $ (0.25 ) $ (0.01 ) $ (0.26 ) $ (0.03 ) Weighted average common shares outstanding: Basic and diluted 23,182,546 21,683,468 22,951,435 21,414,472 The average shares listed below were not included in the computation of diluted losses per share because to do so would have been antidilutive for the periods presented: Warrants and options: 3,230,000 4,690,845 3,189,167 5,085,894 The accompanying notes are an integral part of these unaudited financial statements 3 Table of Contents UPSNAP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDER'S EQUITY FOR THE PERIOD SEPTEMBER 30, 2005 to MARCH 31, 2008 UNAUDITED Common Stock Shares Par Value Total Additional Stockholders' Paid-in Accumulated Equity capital Deficit (Deficit) Balances, September 30, 2005 12,999,999 1,300 148,699 (186,060 ) (36,061 ) Shares issued in connection with reverse merger 5,788,495 17,488 2,079,623 - 2,097,112 Shares issued in connection with XSVoice acquisition 2,362,830 2,363 5,997,712 - 6,000,074 Net loss (1,788,068 ) (1,788,068 ) Balances, September 30, 2006 21,151,324 21,151 8,226,034 (1,974,128 ) 6,273,057 Stock based compensation 150,000 150 121,829 - 121,979 Shares issued for Placement Agreement 400,000 400 167,600 168,000 Exercise of Series A Warrants 1,019,000 1,019 253,731 254,750 Net loss - - - (1,102,365 ) (1,102,365 ) Balances, September 30, 2007 22,720,324 22,720 8,769,194 (3,076,493 ) 5,715,421 Stock based compensation 650,000 650 132,351 133,001 Net loss - - - (5,909,622 ) (5,909,622 ) Balances, March 31, 2008 23,370,324 $ 23,370 $ 8,901,545 $ (8,986,115 ) $ (61,200 ) The accompanying notes are an integral part of these unaudited financial statements 4 Table of Contents UPSNAP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIODS ENDED MARCH 31, 2 UNAUDITED March 31, 2008 March 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (5,909,622 ) $ (655,929 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 15,126 25,140 Amortization of intangibles 168,130 234,755 Stock based compensation 133,001 48,134 Extinguishment of debt (113,500 ) - Impairment of goodwill 4,677,862 Impairment of intangibles 588,455 Merger costs written off 307,215 CHANGES IN CURRENT ASSETS AND CURRENT LIABILITIES: Accounts receivable 200,579 (5,419 ) Other current assets 10,986 (2,935 ) Accounts payable and accrued expenses 1,968 (36,652 ) Other current liabilities 5,190 15,615 NET CASH USED FOR OPERATING ACTIVITIES 85,391 (377,291 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for costs related to Mobile Greetings merger (68,660 ) - Purchase of equipment - (5,258 ) NET CASH PROVIDED BY INVESTING ACTIVITIES (68,660 ) (5,258 ) CASH FLOWS FROM FINANCING ACTIVITIES: Exercise of warrants - 254,750 NET CASH PROVIDED BY FINANCING ACTIVITIES - 254,750 NET INCREASE IN CASH 16,730 (127,799 ) CASH, beginning of period 19,382 380,797 CASH, end of period $ 36,112 $ 252,998 Taxes paid $ - $ - Interest paid $ - $ - The accompanying notes are an integral part of these unaudited financial statements 5 Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) NOTE A - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in conformity with Generally Accepted Accounting Principles (“GAAP”) for interim financial information and with the instructions to SEC Form 10-QSB and Article 8 of Regulation S-K. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheet and the reported amounts of revenues and expenses for the period. Actual results could differ significantly from those estimates. The accompanying unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto incorporated by reference in the Company’s Annual Report on SEC Form 10-KSB for the year ended September 30, 2007. In the opinion of the Company’s management, the accompanying unaudited consolidated financial statements contain all material adjustments required by GAAP to present fairly the financial position of UPSNAP, INC. and its subsidiaries as of March 31, 2008 and the results of their operations for the three and six month periods ended March 31, 2008 and 2007 and their cash flows for the six months ended March 31, 2008 and 2007. All such adjustments are of a normal recurring nature, unless otherwise disclosed in this Form10-QSB or other referenced material. Results of operations for interim periods are not necessarily indicative of results for the full year. When required, certain reclassifications are made to the prior period’s consolidated financial statements to conform to the current presentation. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements have been prepared by management in accordance with GAAP.
